Per Curiam.
This is a small claims case relating to a snowblower. Faced with conflicting evidence, the trier of facts expressed an inability to resolve factual issues based on the evidence, although it was his duty to do so. Neverett v. Towne, 121 Vt. 447, 458, 159 A.2d 345 (1960).
Further, the bankruptcy of the defendant has been suggested in this Court. The matter must be returned below for rehearing on the factual issues and a determination of the effect of bankruptcy proceedings on the claim.

Reversed and remanded.